[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendants' objection (#123) to the plaintiff's request to revise, in which the plaintiffs seek to delete the defendants' answer and special defenses, is sustained. Although there are no provisions in the drainage statutes, General Statutes § 52-456 et seq., for filing an answer and special defenses in response to the drainage complaint, all interested persons are entitled, pursuant to § 52-457, to appear before the Superior Court to "remonstrate" against the acceptance of the drainage report. Allowing the defendants to file an answer will serve to narrow the issues and will not cause undue prejudice to the plaintiffs.
The defendants' objection to the plaintiffs' request to revise the counterclaim is overruled in light of this court's January 27, 1997 order severing the defendants' counterclaim from the drainage proceeding.
HICKEY, J.